      Case 2:03-cr-00172-MHT-CSC Document 315 Filed 02/17/21 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )        CRIMINAL ACTION NO.
        v.                               )           2:03cr172-MHT
                                         )                (WO)
CALVIN LAVALLE COUCH                     )

                                       ORDER

       Based     on    the       representations        made       during    the

hearing        on     February         12,     2021,    particularly         the

representations             of   the    probation       officer      regarding

defendant Calvin Lavalle Couch’s difficulties since his

release from a 20-year sentence of incarceration, it is

ORDERED        that     defense         counsel        is     to    obtain     a

comprehensive          mental-health           evaluation      of    defendant

Calvin Lavalle Couch, preferably by Dr. Adriana Flores,

and shall file it under seal with the court by March

12,     2021.         The    evaluation        should       identify   whether

defendant Couch is suffering from any mental illnesses,

substance-abuse disorders, or other mental conditions;

whether defendant Couch has suffered Adverse Childhood

Experiences (ACEs) or other traumatic experiences; and
      Case 2:03-cr-00172-MHT-CSC Document 315 Filed 02/17/21 Page 2 of 2




the      impact,      if     any,     of     such    conditions       and/or

experiences         on     his    current     functioning     and     mental

health.         The       evaluation       shall    also    recommend      any

appropriate         treatment       or     other    services,     such      as

therapy,       to        assist     defendant       Couch    in     avoiding

substance abuse and managing the stress of adjusting to

life in the free world, and shall specify the type of

professional who can provide any suggested treatment,

as well as the recommended frequency of treatment.

       DONE, this the 17th day of February, 2021.

                                        /s/ Myron H. Thompson
                                     UNITED STATES DISTRICT JUDGE
